Citation Nr: 1624197	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  14-03 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for schizophrenic reaction, paranoid type.

2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel

INTRODUCTION

The Veteran had active military service from June 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In November 2015, the Veteran testified at a Board hearing before the undersigned.  A transcript of the hearing has been associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the November 2015 Board hearing, the Veteran testified that his psychiatric disability caused homicidal ideation, and that he had no desire to form any social relationships.  Given this evidence of worsening since his January 2011 VA examination, he is entitled to a new VA examination in order to determine the current severity of his service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The Veteran's testimony also raised the question of entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Further development is required. 

At the November 2015 Board hearing, the Veteran testified that he received monthly VA treatment for his psychiatric disability.  The claims folder does not include treatment records for the period since November 2013.  Thus, updated VA treatment records are needed.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain records of the Veteran's VA treatment for the period since November 2013.

2.  Invite the Veteran to complete a formal application for TDIU.

3.  Afford the Veteran a VA examination to determine the current severity of his psychiatric disability.  

The examination should address the impact of the Veteran's psychiatric disability on his ability to work and activities of daily living.

3.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case; then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




